       Case 2:12-cv-01924-SM-DPC Document 587 Filed 06/10/20 Page 1 of 1



                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF LOUISIANA

    UNITED STATES OF AMERICA,                                   CIVIL ACTION
        Plaintiff

    VERSUS                                                      NO. 12-1924

    CITY OF NEW ORLEANS,                                        SECTION: “E”
         Defendant


                                       ORDER

        Before the Court is a Second Motion for Intervention filed by Movant Gary

Juengain. 1 This action was filed on July 24, 2012 and has been pending for nearly eight

years. 2 Movant filed this motion on June 9, 2020. 3 The deadline to file a motion to

intervene was August 7, 2012. 4 Accordingly,

        IT IS ORDERED that Movant’s Second Motion for Intervention is DENIED AS

UNTIMELY.

        New Orleans, Louisiana, this 10th day of June, 2020.

                                               ____________ ________________
                                                       SUSIE MORGAN
                                               UNITED STATES DISTRICT JUDGE




1 R. Doc. 586.
2 R. Doc. 1.
3 R. Doc. 586.
4 R. Doc. 7.
